                        Case 2:21-cv-03045-JMY Document 32 Filed 07/08/21 Page 1 of 6
                                                                                                                   ECF
                                       U.S. District Court
                           Southern District of New York (White Plains)
                         CIVIL DOCKET FOR CASE #: 7:19−cv−06494−NSR

Shelton v. Lumico Life Insurance Company et al                       Date Filed: 07/12/2019
Assigned to: Judge Nelson Stephen Roman                              Jury Demand: Plaintiff
Cause: 47:227(b)(3) Telephone Consumer Protection Act of 1991        Nature of Suit: 890 Other Statutory Actions
                                                                     Jurisdiction: Federal Question
Plaintiff
James Everett Shelton                                  represented by Timothy Sostrin
individually and on behalf of all others                              Keogh Law, Ltd
similarly situated                                                    55 W. Monroe St., Sutie 3390
                                                                      Chicago, IL 60603
                                                                      (312)−726−1092
                                                                      Email: tsostrin@keoghlaw.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                     Anthony Paronich
                                                                     Paronich Law, P.C.
                                                                     350 Lincoln St.
                                                                     Suite 2400
                                                                     Hingham, MA 02043
                                                                     508−221−1510
                                                                     Fax: 508−221−1510
                                                                     Email: anthony@paronichlaw.com
                                                                     ATTORNEY TO BE NOTICED

                                                                     Keith Keogh
                                                                     Keogh Law, Ltd
                                                                     55 W. Monroe St., Sutie 3390
                                                                     Chicago, IL 60603
                                                                     (312)−726−1092
                                                                     Email: keith@keoghlaw.com
                                                                     ATTORNEY TO BE NOTICED


V.
Defendant
Lumico Life Insurance Company                          represented by Lewis S. Wiener
                                                                      Eversheds Sutherland (US) LLP (DC)
                                                                      700 Sixth St. NW, Suite 700
                                                                      Washington, DC 20001
                                                                      (202)−383−0100
                                                                      Fax: 202)−637−3593
                                                                      Email: lewiswiener@eversheds−sutherland.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED

                                                                     Francis Xavier Nolan , IV
                     Case 2:21-cv-03045-JMY Document 32 Filed 07/08/21 Page 2 of 6
                                                                    Eversheds Sutherland, LLP(NYC)
                                                                    1114 Avenue of the Americas
                                                                    40th Flr.
                                                                    New York, NY 10036
                                                                    (212) 389−5000
                                                                    Fax: (212) 389−5099
                                                                    Email: franknolan@eversheds−sutherland.com
                                                                    ATTORNEY TO BE NOTICED

Defendant
Assurance IQ, Inc.                                   represented by Victor Genecin
                                                                    Squire Patton Boggs (US) LLP
                                                                    1211 Avenue of the Americas
                                                                    Ste 26th Floor
                                                                    New York, NY 10036
                                                                    212−872−9889
                                                                    Fax: 212−872−9815
                                                                    Email: victor.genecin@squirepb.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    Daniel L. Delnero
                                                                    Squire Patton Boggs (US) LLP
                                                                    1230 Peachtree St NE Ste 1700
                                                                    Atlanta, GA 30309
                                                                    678−272−3230
                                                                    Fax: 678−272−3211
                                                                    Email: daniel.delnero@squirepb.com
                                                                    ATTORNEY TO BE NOTICED

                                                                    Eric J. Troutman
                                                                    Squire Patton Boggs (Us) LLP
                                                                    555 S. Flower Street, Suite 3100
                                                                    Los Angeles, CA 90081
                                                                    213−624−2500
                                                                    Fax: 213−623−4581
                                                                    Email: eric.troutman@squirepb.com
                                                                    ATTORNEY TO BE NOTICED

                                                                    Larry P. Schiffer
                                                                    Larry P. Schiffer
                                                                    10301 Beech Tree Lane
                                                                    Plainview, NY 11803
                                                                    516−650−1827
                                                                    Email: larry.schiffer@squirepb.com
                                                                    ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text

 07/12/2019     Ï1   COMPLAINT against Assurance IQ, Inc., Lumico Life Insurance Company. (Filing Fee $ 400.00,
                     Receipt Number ANYSDC−17235928)Document filed by James Everett Shelton.(Keogh, Keith)
                     (Entered: 07/12/2019)
                  Case 2:21-cv-03045-JMY Document 32 Filed 07/08/21 Page 3 of 6
07/12/2019   Ï2   CIVIL COVER SHEET filed. (Keogh, Keith) (Entered: 07/12/2019)

07/12/2019   Ï3   MOTION for Keith James Keogh to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                  ANYSDC−17236288. Motion and supporting papers to be reviewed by Clerk's Office staff.
                  Document filed by James Everett Shelton. (Attachments: # 1 Affidavit of Keith Keogh, # 2 Illinois
                  Certificate of Admission, # 3 Florida Certificate of Good Standing, # 4 Text of Proposed
                  Order)(Keogh, Keith) (Entered: 07/12/2019)

07/12/2019   Ï4   REQUEST FOR ISSUANCE OF SUMMONS as to Lumico Life Insurance Company, re: 1
                  Complaint. Document filed by James Everett Shelton. (Keogh, Keith) (Entered: 07/12/2019)

07/12/2019   Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 3
                  MOTION for Keith James Keogh to Appear Pro Hac Vice . Filing fee $ 200.00, receipt
                  number ANYSDC−17236288. Motion and supporting papers to be reviewed by Clerk's Office
                  staff.. The document has been reviewed and there are no deficiencies. (jc) (Entered: 07/12/2019)

07/12/2019   Ï5   REQUEST FOR ISSUANCE OF SUMMONS as to Assurance IQ, Inc., re: 1 Complaint. Document
                  filed by James Everett Shelton. (Keogh, Keith) (Entered: 07/12/2019)

07/15/2019   Ï    CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled action is assigned to
                  Judge Nelson Stephen Roman. Please download and review the Individual Practices of the assigned
                  District Judge, located at http://nysd.uscourts.gov/judges/District. Attorneys are responsible for
                  providing courtesy copies to judges where their Individual Practices require such. Please download
                  and review the ECF Rules and Instructions, located at http://nysd.uscourts.gov/ecf_filing.php. (pne)
                  (Entered: 07/15/2019)

07/15/2019   Ï    Magistrate Judge Lisa M. Smith is so designated. Pursuant to 28 U.S.C. Section 636(c) and Fed. R.
                  Civ. P. 73(b)(1) parties are notified that they may consent to proceed before a United States
                  Magistrate Judge. Parties who wish to consent may access the necessary form at the following link:
                  http://nysd.uscourts.gov/forms.php. (pne) (Entered: 07/15/2019)

07/15/2019   Ï    Case Designated ECF. (pne) (Entered: 07/15/2019)

07/15/2019   Ï    ***NOTICE TO ATTORNEY REGARDING CIVIL CASE OPENING STATISTICAL
                  ERROR CORRECTION: Notice to attorney Keith Keogh. The following case opening
                  statistical information was erroneously selected/entered: County code Westchester. The
                  following correction(s) have been made to your case entry: the County code has been modified
                  to XX Out of State. (pne) (Entered: 07/15/2019)

07/15/2019   Ï    ***NOTICE TO ATTORNEY REGARDING PARTY MODIFICATION. Notice to attorney
                  Keith Keogh. The party information for the following party/parties has been modified: James
                  Everett Shelton. The information for the party/parties has been modified for the following
                  reason/reasons: party text was omitted. (pne) (Entered: 07/15/2019)

07/15/2019   Ï6   ELECTRONIC SUMMONS ISSUED as to Assurance IQ, Inc.. (pne) (Entered: 07/15/2019)

07/15/2019   Ï7   ELECTRONIC SUMMONS ISSUED as to Lumico Life Insurance Company. (pne) (Entered:
                  07/15/2019)

07/17/2019   Ï8   ORDER FOR ADMISSION PRO HAC VICE granting 3 Motion for Keith James Keogh to Appear
                  Pro Hac Vice. ENDORSEMENT: Clerk of the Court requested to terminate the motion (doc. 3). SO
                  ORDERED. (Signed by Judge Nelson Stephen Roman on 7/17/2019) (rj) (Entered: 07/18/2019)

07/19/2019   Ï9   MOTION for Anthony I. Paronich to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                  ANYSDC−17275476. Motion and supporting papers to be reviewed by Clerk's Office staff.
                  Document filed by James Everett Shelton. (Attachments: # 1 Exhibit 1 −− Affidavit of Anthony I.
                  Paronich, # 2 Exhibit 2 −− Certificate of Good Standing for Anthony I. Paronich, # 3 Text of
                  Proposed Order Proposed Order)(Paronich, Anthony) (Entered: 07/19/2019)
                    Case 2:21-cv-03045-JMY Document 32 Filed 07/08/21 Page 4 of 6
07/19/2019     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 9
                    MOTION for Anthony I. Paronich to Appear Pro Hac Vice . Filing fee $ 200.00, receipt
                    number ANYSDC−17275476. Motion and supporting papers to be reviewed by Clerk's Office
                    staff.. The document has been reviewed and there are no deficiencies. (wb) (Entered:
                    07/19/2019)

07/22/2019   Ï 10   MOTION for Timothy James Sostrin to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number
                    ANYSDC−17286477. Motion and supporting papers to be reviewed by Clerk's Office staff.
                    Document filed by James Everett Shelton. (Attachments: # 1 Affidavit of Timothy Sostrin, # 2
                    Illinois Certificate of Admission, # 3 Text of Proposed Order)(Sostrin, Timothy) (Entered:
                    07/22/2019)

07/22/2019     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 10
                    MOTION for Timothy James Sostrin to Appear Pro Hac Vice . Filing fee $ 200.00, receipt
                    number ANYSDC−17286477. Motion and supporting papers to be reviewed by Clerk's Office
                    staff.. The document has been reviewed and there are no deficiencies. (wb) (Entered:
                    07/22/2019)

07/23/2019   Ï 11   WAIVER OF SERVICE RETURNED EXECUTED. Lumico Life Insurance Company waiver sent
                    on 7/23/2019, answer due 9/23/2019. Document filed by James Everett Shelton. (Paronich,
                    Anthony) (Entered: 07/23/2019)

07/23/2019   Ï 12   NOTICE OF APPEARANCE by Lewis S. Wiener on behalf of Lumico Life Insurance Company.
                    (Wiener, Lewis) (Entered: 07/23/2019)

07/23/2019   Ï 13   NOTICE OF APPEARANCE by Francis Xavier Nolan, IV on behalf of Lumico Life Insurance
                    Company. (Nolan, Francis) (Entered: 07/23/2019)

07/23/2019   Ï 14   ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE granting 10 Motion for
                    Timothy James Sostrin to Appear Pro Hac Vice. SO ORDERED. Clerk of the Court requested to
                    terminate the motion (doc. 10). (Signed by Judge Nelson Stephen Roman on 7/23/2019) (ne)
                    (Entered: 07/23/2019)

07/23/2019   Ï 15   ORDER ON MOTION FOR ADMISSION PRO HAC VICE granting 9 Motion for Anthony I.
                    Paronich to Appear Pro Hac Vice. SO ORDERED. Clerk of the Court requested to terminate the
                    motion (doc. 9). (Signed by Judge Nelson Stephen Roman on 7/23/2019) (ne) (Entered: 07/23/2019)

07/29/2019   Ï 16   FILING ERROR − DEFICIENT DOCKET ENTRY (SEE 17 Summons Returned Executed) −
                    SUMMONS RETURNED EXECUTED Summons and Complaint served. Assurance IQ, Inc. served
                    on 7/23/2019, answer due 8/13/2019. Service was accepted by Julia Rutledge, Assistant Secretary
                    for RSC Corporation, Registered Agent. Document filed by James Everett Shelton. (Keogh, Keith)
                    Modified on 7/30/2019 (db). (Entered: 07/29/2019)

07/29/2019   Ï 17   SUMMONS RETURNED EXECUTED Summons and Complaint served. Service was accepted by
                    Julia Rutledge, Assistant Secretary for RSC Corporation, Registered Agent. Document filed by
                    James Everett Shelton. (Keogh, Keith) (Entered: 07/29/2019)

08/12/2019   Ï 18   ORDER: THIS MATTER IS BEFORE THE COURT on Plaintiff James Everett Shelton and
                    Defendant Assurance IQ, Inc.'s Stipulation of Extension of Time to Respond to the Complaint (the
                    "Stipulation"). Pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure, the Court has
                    considered the Stipulation and the record as a whole and, for good cause shown, hereby GRANTS
                    the Stipulation. Defendant Assurance IQ, Inc. shall have up to and including September 13, 2019 to
                    answer or otherwise respond to Plaintiff's Complaint. Assurance IQ, Inc. answer due 9/13/2019.
                    (Signed by Judge Nelson Stephen Roman on 8/12/2019) (mro) (Entered: 08/12/2019)

09/23/2019   Ï 19   ENDORSED LETTER addressed to Judge Nelson Stephen Roman from Francis X Nolan dated
                    9/20/2019 re: Request for extension of time to answer or otherwise respond to the complaint.
                    Case 2:21-cv-03045-JMY Document 32 Filed 07/08/21 Page 5 of 6
                    ENDORSEMENT: The application is denied. Extension of time to respond is granted as follows:
                    Dft Lumico shall either file an answer or submit a pre−motion letter on or before September 30,
                    2019., Lumico Life Insurance Company answer due 9/30/2019. (Signed by Judge Nelson Stephen
                    Roman on 9/23/2019) (rj) Modified on 11/4/2019 (rj). (Entered: 09/24/2019)

09/25/2019   Ï 20   NOTICE OF APPEARANCE by Larry P. Schiffer on behalf of Assurance IQ, Inc.. (Schiffer, Larry)
                    (Entered: 09/25/2019)

09/30/2019   Ï 21   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. Identifying Corporate Parent Swiss
                    Reinsurance Ltd for Lumico Life Insurance Company. Document filed by Lumico Life Insurance
                    Company.(Wiener, Lewis) (Entered: 09/30/2019)

09/30/2019   Ï 22   ANSWER to 1 Complaint. Document filed by Lumico Life Insurance Company.(Wiener, Lewis)
                    (Entered: 09/30/2019)

10/14/2019   Ï 23   FILING ERROR − DEFICIENT DOCKET ENTRY − MOTION for Eric J. Troutman to Appear
                    Pro Hac Vice . Filing fee $ 200.00, receipt number ANYSDC−17767134. Motion and supporting
                    papers to be reviewed by Clerk's Office staff. Document filed by Assurance IQ, Inc..
                    (Attachments: # 1 Exhibit A − Certificate of Good Standing (California), # 2 Exhibit B − Certificate
                    of Good Standing (Washington), # 3 Text of Proposed Order)(Troutman, Eric) Modified on
                    10/15/2019 (wb). (Entered: 10/14/2019)

10/14/2019   Ï 24   FILING ERROR − DEFICIENT DOCKET ENTRY − MOTION for Daniel L. Delnero to
                    Appear Pro Hac Vice . Motion and supporting papers to be reviewed by Clerk's Office staff.
                    Document filed by Assurance IQ, Inc.. (Attachments: # 1 Exhibit A − Certificate of Good Standing
                    (Georgia), # 2 Text of Proposed Order)(Troutman, Eric) Modified on 10/15/2019 (wb). (Entered:
                    10/14/2019)

10/14/2019   Ï 25   FILING ERROR − DEFICIENT DOCKET ENTRY − MOTION for Daniel L Delnero to
                    Appear Pro Hac Vice . Filing fee $ 200.00, receipt number ANYSDC−17767744. Motion and
                    supporting papers to be reviewed by Clerk's Office staff. Document filed by Assurance IQ, Inc..
                    (Attachments: # 1 Exhibit A − Certificate of Good Standing (Georgia), # 2 Text of Proposed
                    Order)(Delnero, Daniel) Modified on 10/15/2019 (wb). (Entered: 10/14/2019)

10/15/2019     Ï    >>>NOTICE REGARDING DEFICIENT MOTION TO APPEAR PRO HAC VICE. Notice
                    to RE−FILE Document No. 24 MOTION for Daniel L. Delnero to Appear Pro Hac Vice .
                    Motion and supporting papers to be reviewed by Clerk's Office staff., 23 MOTION for Eric J.
                    Troutman to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number ANYSDC−17767134.
                    Motion and supporting papers to be reviewed by Clerk's Office staff., 25 MOTION for Daniel
                    L Delnero to Appear Pro Hac Vice . Filing fee $ 200.00, receipt number ANYSDC−17767744.
                    Motion and supporting papers to be reviewed by Clerk's Office staff... The filing is deficient
                    for the following reason(s): missing Certificate of Good Standing from Supreme Court of
                    California; Pursuant to Rule 1.3. the Attorney Affidavit missing the language of disciplinary.;.
                    Re−file the motion as a Motion to Appear Pro Hac Vice − attach the correct signed PDF −
                    select the correct named filer/filers − attach valid Certificates of Good Standing issued within
                    the past 30 days − attach Proposed Order.. (wb) (Entered: 10/15/2019)

07/28/2020   Ï 26   MOTION for Conference Request for a Fed. R. Civ. P. 16 Conference. Document filed by James
                    Everett Shelton..(Paronich, Anthony) (Entered: 07/28/2020)

07/31/2020   Ï 27   LETTER RESPONSE in Opposition to Motion addressed to Judge Nelson Stephen Roman from
                    Lewis S. Wiener dated July 31, 2020 re: 26 MOTION for Conference Request for a Fed. R. Civ. P.
                    16 Conference. . Document filed by Lumico Life Insurance Company..(Wiener, Lewis) (Entered:
                    07/31/2020)

10/20/2020     Ï    Magistrate Judge Andrew E. Krause is so redesignated. (wb) (Entered: 10/20/2020)
                    Case 2:21-cv-03045-JMY Document 32 Filed 07/08/21 Page 6 of 6
03/30/2021   Ï 28   MEMO ENDORSED ORDER denying 26 Motion for Conference re: 26 MOTION for Conference
                    Request for a Fed. R. Civ. P. 16 Conference. ENDORSEMENT: The Court is in possession of
                    Defendant Assurance IQ, Inc.'s ("Assurance") pre−motion letter, dated September 12, 2019
                    (attached hereto), seeking leave to file the following motions: (1) motion to dismiss for lack of
                    personal jurisdiction or, in the alternative, to transfer the case to the Eastern District of Pennsylvania
                    and dismiss claims of non−Pennsylvania residents; (2) a motion to strike the class definitions and
                    allegations; (3) a motion to dismiss claims related to an alleged failure to identify; and (4) a motion
                    to stay the case pending FCC rulemaking under the doctrine of primary jurisdiction. Plaintiff's letter
                    in opposition, dated September 17, 2019, is also attached. The Court waives the pre−motion
                    conference requirement and grants Assurance leave to file its motions with the following briefing
                    schedule: moving papers shall be served not filed May 17, 2021: Plaintiff's opposition papers shall
                    be served not filed July 2, 2021; and reply papers shall be served July 19, 2021. All motion
                    documents shall be filed on the reply date, July 19, 2021. The parties shall provide 2 hard courtesy
                    copies of their respective motion documents to Chambers on the dates the documents are served
                    upon their adversary. Counsel shall also provide the Court with one electronic copy of their
                    respective motion papers as they are served. The Court also reviewed Plaintiff's motion, dated July
                    28, 2020 (ECF No. 26) seeking a R. 16 conference and Defendant Lumico Life Inc. Co.'s letter in
                    opposition, dated July 31, 2020 (ECF No. 27). Plaintiff's application is denied and discovery is held
                    in abeyance pending the Court's resolution of Assurance's motions. The Clerk of the Court is
                    respectfully requested to terminate the motion (ECF No. 26). SO ORDERED. (Signed by Judge
                    Nelson Stephen Roman on 3/30/2021) (rj) (Entered: 03/31/2021)

03/30/2021     Ï    Set/Reset Deadlines: Motions due by 7/19/2021. (rj) (Entered: 03/31/2021)

05/17/2021   Ï 29   NOTICE OF APPEARANCE by Victor Genecin on behalf of Assurance IQ, Inc...(Genecin, Victor)
                    (Entered: 05/17/2021)

05/17/2021   Ï 30   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. Identifying Corporate Parent Prudential
                    Financial, Inc. for Assurance IQ, Inc.. Document filed by Assurance IQ, Inc...(Genecin, Victor)
                    (Entered: 05/17/2021)

07/07/2021   Ï 31   ORDER TRANSFERRING CASE TO THE EASTERN DISTRICT OF PENNSYLVANIA:
                    Defendant Assurance IQ, LLC has served a motion to transfer this action to the Eastern District of
                    Pennsylvania. Subsequently, the parties have filed a stipulation agreeing to the transfer. Based on
                    the parties stipulation, that Court finds pursuant to 28 U.S.C. § 1404 that (1) this case arises from
                    telephone calls Plaintiff received in the Eastern District of Pennsylvania; (2) Plaintiff could have
                    brought this case initially in the Eastern District of Pennsylvania; (3) the parties have consented to
                    transfer to the Eastern District of Pennsylvania; and (4) transfer will promote the convenience of
                    parties and witnesses be in the interests of justice. Given this order, all pending motions are denied
                    as moot. SO ORDERED. (Signed by Judge Nelson Stephen Roman on 7/7/2021) (rj) Transmission
                    to Office of the Clerk of Court for processing. (Entered: 07/07/2021)
